 



Exhibit 10.5
ROADHOUSE GRILL, INC.
2703-A GATEWAY DRIVE
POMPANO BEACH, FLORIDA 33069
November 17, 2005
Berjaya Group (Cayman) Limited
c/o Berjaya Group Berhad
12th Floor, Menara Berjaya, KL Plaza
179 Jalan Bukit Bintang
55100 Kuala Lumpur, Maylasia
Attn: Francis Lee, Executive Director
Gentlemen:
          This letter agreement (“Agreement”) between the parties hereto sets
forth the terms under which Berjaya Group (Cayman) Limited (“Berjaya”) shall, in
their role as a secured lender to Roadhouse Grill, Inc. (the “Company”), approve
the proposed Merger (the “Merger”) between the Company and Steakhouse Partners,
Inc. (“Steakhouse”), and, in their role as a stockholder of the Company, enter
into a Voting Agreement (the “Voting Agreement”) agreeing to vote the shares of
the Company’s common stock that they own in favor of the Merger.
The Agreement
          Under the terms of that certain Amended and Restated Loan Agreement
between Berjaya and the Company, dated as of October 6, 2005 (the “Loan
Agreement”), Berjaya has the right to approve a “Sale Transaction” (as defined
in the Loan Agreement). Additionally, pursuant to that certain Agreement and
Plan of Merger, dated as of November 17, 2005 (the “Merger Agreement”),
Steakhouse is requiring that Berjaya enter into a Voting Agreement under which
they agree to support the Merger transaction contemplated by the Merger
Agreement.
          For good and valuable consideration, as set forth herein, Berjaya
hereby consents to the Merger in its role as a secured lender to the Company and
agrees to execute the Voting Agreement pursuant to which they will support the
Merger in its role as a stockholder of the Company. In return, the Company
agrees that at the closing of the Merger, it will pay to Berjaya a fee of
$850,000 in cash.
Other
          This Agreement constitutes the entire agreement between the parties
hereof regarding the subject matter hereof. This Agreement may only be changed
by a written agreement signed by the parties hereof.

1



--------------------------------------------------------------------------------



 



          The subject headings in this Agreement are provided for the
convenience of the reader and do not make up a part of the Agreement itself.
          This Agreement will be governed and construed in accordance with the
laws of the State of Florida, without regard to the conflicts of laws principles
thereof.
          If Berjaya is in agreement with the foregoing, please sign and return
one copy of this Agreement. Any counterpart copies will constitute one single
document with respect to this Agreement.

              Sincerely,
 
            ROADHOUSE GRILL, INC.
 
       
 
       
 
  By:   /s/ Ayman Sabi
 
            Name: Ayman Sabi     Title: President/CEO

Agreed to and accepted as of the 17th day of November, 2005.

          BERJAYA GROUP (CAYMAN) LIMITED    
 
       
 
       
By:
  /s/ Francis Lee
 
    Name: Francis Lee     Title: Authorized Signatory    

2